PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QCD Technology, Inc.
Application No. 16/138,079
Filed: 21 Sep 2018
For: SHOCK RESISTANT DOWNHOLE GAMMA RAY DETECTOR ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 15, 2022, to revive the above-identified application.1

The petition is GRANTED.

On January 21, 2021, the Office issued a final Office action, which set a shortened statutory period for response on three months from the mailing date of the Office action. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on April 22, 2021. On August 23, 2021, the Office mailed a notice of abandonment. On August 15, 2022, petitioner filed the instant petition to revive the application. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE) including the fee of $680 and the submission required by 37 CFR 1.114; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

However, it is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry. If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Petitions Examiner Kristen Matter at (571) 272-5270. 

This application is being referred to Technology Center Art Unit 2884 for processing of the RCE and for appropriate action by the examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/Kristen Matter/
Kristen MatterPetitions Examiner
Office of Petitions                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 A Statement of Delay due to COVID-19 Outbreak (Form PTO/SB/449) accompanies the petition. However, it does not appear a fee waiver is being requested under the CARES Act nor does the instant application qualify for any fee waiver. Therefore, the statement will not be further addressed in this decision. Petitioner is reminded that the Director’s authority to “toll, waive, adjust, or modify any timing deadline” under the CARES Act expired on March 27, 2022. See Subsection 12004(g) of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No. 116-136, enacted on March 27, 2020.